In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00108-CR
                                                ______________________________
 
 
                          WILLIAM THOMAS LANTRIP, SR.,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 71st Judicial District Court
                                                           Harrison County, Texas
                                                         Trial Court
No. 09-0206X
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            William
Thomas Lantrip, Sr., appeals his conviction on two counts of attempted capital
murder.  In a single appeal, Lantrip
challenges these convictions and one for murder addressed in our opinion in
cause number 06-10-00107-CR.  The issues,
facts, and evidence are the same in both cases. 
For the reasons stated in our opinion in that case, we likewise affirm
the judgments and sentences in the instant cause.[1]  
            
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          January
12, 2011
Date Decided:             February
4, 2011
 
Do Not Publish




[1]See
our opinion issued in Lantrip v. State,
cause number 06-10-107-CR.